DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-11 and 13 in the reply filed on 6/24/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  This is not found persuasive because the restriction requirement is pursuant to the PCT unity of invention restriction practice which does not require an undue burden and may share overlapping subject matter as long as it does not make a contribution over the prior art which was shown to be the case in the restriction requirement.  Applicant’s argument is based on the U.S. restriction practice which is irrelevant.
The requirement is still deemed proper and is therefore made FINAL.
Applicant alleges claims 1-11 and 13 read on the elected species D of figures 4A and 4B in view of paragraph [0020].  Examiner finds this argument unpersuasive.  Paragraph [0020] would be directed to a different species which may include different features, and that species of paragraph [0020] was not elected.  Applicant elected species D directed to a specific embodiment only having certain species mutually exclusive of other species.  For example, paragraph [0020] would imply that both claims 2 and 3 could be incorporated into a single embodiment, but that is impossible because they have mutually exclusive features of either three free edges or not having a third edge and cannot have both at the same time.  The same goes for claims 8 and 10.  Therefore, claims 2, 7, 10 and 11 are further identified as reading on non-elected species.  In particular, the limitation of a third free edge as set forth in claim 2 is shown in figures 3 and 5; an additive injection tube as set forth in claim 7 is shown in figures 5 and 6; the additional static mixer elements not rotated relative to each other as set forth in claim 10 is shown in figure 5; and the injection tube as set forth in claim 11 is shown in figure 7.  Accordingly claims 2, 7, 10 and 11 are withdrawn to non-elected species embodiments.
Claims 1, 3-6, 8, 9 and 13 are taken up for examination upon the elected invention and species.  Claims 2, 7, 10, 11, 12 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/24/2022.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baron (U.S. Patent Pub. No. 2013/0286769).
Regarding claim 1, Baron discloses a mixer duct (reference #2) comprising:
an inlet (reference #4);
an outlet in fluid communication with the inlet (reference #5);
at least one static mixer element located between the inlet and the outlet, the at least one static mixer element including at least two at least substantially coplanar plate-like segments spaced apart by a substantially longitudinal gap each segment attached to a duct wall and comprising at least two free edges, with one free edge being a leading edge and the other free edge adjacent to the longitudinal gap (reference #17 and 18 (figure 1 shows one free leading edge as first perpendicular edge and gap being passing between reference #17 and 18 through center along sides of reference #17 and 18 with sides being other freed edge, also see figure 3 showing center longitudinal gap));
the at least two segments inclined relative to a duct axis so that their leading edge is oriented up-stream in the mixer duct and substantially perpendicular to a direction of a main fluid flow (see figure 1, reference #17 and 18, leading edge being first horizontal edge).
Regarding claim 3, Baron discloses none of the at least two segments comprising at least a third free edge (see figures 3 and 5, reference #17 and 18 only have first horizontal edge and second vertical edge).
Regarding claim 4, Baron discloses at least one side inlet located upstream of the at least one static mixer, the at least one side inlet configured for addition of an additive (figure 10, reference #54).
Regarding claim 8, Baron discloses a plurality of static mixer elements, wherein the plurality of static mixer elements are progressively rotated by between about 70 to about 110 degrees relative to each other around the duct axis proceeding in a downstream direction (see figures 1 and 5, reference #6 and 7 shown downstream (behind portion of reference #17 and 18) and rotated).
Regarding claim 9, Baron discloses the inlet being in fluid communication with a source of a liquid or gas flow, the source of the liquid or gas flow providing at least one of: (i) a flow of liquid or gas heating or cooling; (ii) a flow of a fluid and one or more additives; (iii) a flow of crude oil, crude oil grades, or other petrochemicals; or (iv) a flow of water ([0001]; [0024]; [0085]-[0086]; [0118]; [0123]).  It is noted that neither the manner of operating a disclosed device nor the material or article worked upon further limit an apparatus claim.  See MPEP §2114 and 2115.
Regarding claim 13, Baron discloses wherein the inlet is in fluid communication with a source of a liquid or gas flow ([0001]; [0024]; [0085]-[0086]; [0118]; [0123]).
Claim(s) 1, 4, 5, 6, 8, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walden (U.S. Patent No. 3,297,305).
Regarding claim 1, Walden discloses a mixer duct (figure 1, reference #10) comprising:
an inlet (figure 1, left side entrance of reference #10);
an outlet in fluid communication with the inlet (figure 1, right side exit of reference #10);
at least one static mixer element located between the inlet and the outlet (figure 1, reference #13), the at least one static mixer element including at least two at least substantially coplanar plate-like segments spaced apart by a substantially longitudinal gap each segment attached to a duct wall and comprising at least two free edges, with one free edge being a leading edge and the other free edge adjacent to the longitudinal gap (reference #17 and 18 (figure 1, top two reference #15 and bottom two reference #15; see marked up figure 1 below).
the at least two segments inclined relative to a duct axis so that their leading edge is oriented up-stream in the mixer duct and substantially perpendicular to a direction of a main fluid flow (see figure 1, reference #15; see marked up figure 1 below).

    PNG
    media_image1.png
    610
    985
    media_image1.png
    Greyscale

Regarding claim 4, Walden discloses at least one side inlet located upstream of the at least one static mixer, the at least one side inlet configured for addition of an additive (figure 1, reference #20; see marked up figure 1 above).
Regarding claim 5, Walden discloses a deflection shield, having a width, the deflection shield located substantially parallel to a side inlet axis and substantially perpendicular to the duct axis, the width being at least as great in magnitude as a side inlet diameter, the deflection shield located upstream from the side inlet, and the deflection shield embodied so as not to block a duct entrance of the side inlet and to simultaneously allow the additive to propagate into a central region of the mixer duct without being diverted by the main fluid flow through the mixer duct (figures 1 and 4, reference #25; see marked up figure 1 above (deflection shield 25 parallel to reference #20 inlet and perpendicular to duct entrance as shown by reference #11, the inlet of reference #20 where reference #30 enters reference #20 being the inlet is not blocked by reference #25)).
Regarding claim 6, Walden discloses a splash plate located in a central region of the mixer duct, the splash plate oriented substantially parallel to the duct axis so as to not increase resistance of the main fluid flow through the mixer duct, and the splash plate simultaneously located substantially perpendicular to a side inlet axis and a splash plate cross-section overlaps a side inlet cross-section when viewed along the side inlet axis (figure 1, horizontal tube of reference #22 is splash plate that is parallel to reference #10 and perpendicular to reference #20 axis and bottom of reference #22 overlaps reference #20; see marked up figure 1 above).
Regarding claim 8, Walden discloses a plurality of static mixer elements, wherein the plurality of static mixer elements are progressively rotated by between about 70 to about 110 degrees relative to each other around the duct axis proceeding in a downstream direction (figure 1, multiple reference #13 rotated as progress to right).
Regarding claim 9, Walden discloses the inlet being in fluid communication with a source of a liquid or gas flow, the source of the liquid or gas flow providing at least one of: (i) a flow of liquid or gas heating or cooling; (ii) a flow of a fluid and one or more additives; (iii) a flow of crude oil, crude oil grades, or other petrochemicals; or (iv) a flow of water (figure 1, reference #11; column 1, lines 7-10).  It is noted that neither the manner of operating a disclosed device nor the material or article worked upon further limit an apparatus claim.  See MPEP §2114 and 2115.
Regarding claim 13, Walden discloses wherein the inlet is in fluid communication with a source of a liquid or gas flow (figure 1, reference #11; column 1, lines 7-10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Turner (U.S. Patent No. 4,167,987) discloses the mixer duct with inlet, outlet and static mixer having segments as claimed (figure 1, reference #10, reference A and D); and Meyer (U.S. Patent No. 4,758,098) discloses the mixer duct with inlet, outlet and static mixer having segments as claimed (figure 1, reference #1, 2a and 2c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774